Fourth Court of Appeals
                                             San Antonio, Texas
                                                      June 19, 2015

                                                   No. 04-15-00041-CV

                                     TEMPLETON MORTGAGE CORP.,
                                              Appellant

                                                        v.
                                              Gary PoenischAppellee/s
                                                Gary POENISCH,
                                                     Appellee

                        From the 216th Judicial District Court, Kendall County, Texas
                                         Trial Court No. 10-422-A
                               Honorable N. Keith Williams, Judge Presiding

                                                       ORDER
               The Appellee’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellee’s brief
      is this date GRANTED. Time is extended to July 22, 2015.

                                                                           PER CURIAM

      ATTESTED TO:          ____________________________
                            KEITH E. HOTTLE
                            CLERK OF COURT




cc:              Gary Poenisch                                        Keith C. Thompson
                 206 E. Locust Street, Suite 218                      11003 Quaker Avenue
                 San Antonio, TX 78212                                Lubbock, TX 79424